Exhibit 10.12

AGREEMENT

THIS AGREEMENT (the “Agreement”) is made as of this 27th day of January 2016, by
and between Sunshine Bank (the “Bank”) and Jane Tompkins (the “Officer”).

W I T N E S S E T H:

WHEREAS, the Officer is serving as an officer of Sunshine Bank; and

WHEREAS, the Bank desires to provide to the Officer certain rights in the event
of a change in ownership of Sunshine Bancorp, Inc. (the “Company”) after the
date of this Agreement, and upon the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements herein contained, the Bank and the Officer agree as follows:

1. Change in Control. If a Change in Control (as defined below) shall occur at
any time during the term of this Agreement, the Officer may terminate her
employment for any reason or no reason by delivering a notice in writing (the
“Notice of Termination”) to the Bank within thirty (30) days of the Change in
Control which termination shall be effective immediately upon delivery of such
Notice of Termination. In the event that the Officer delivers a Notice of
Termination to the Bank, or the Officer’s employment is otherwise terminated by
the Bank without Cause following a Change in Control, Officer shall be entitled
to receive, within twenty (20) days of termination, a lump sum payment in an
amount equal to two times the sum of (a) the then salary being paid by the Bank
to the Officer, plus (b) the last annual cash bonus earned by the Officer.

For purposes of this Agreement, a Change in Control shall mean (i) a merger or
consolidation of the Company with an unaffiliated entity, but not including a
merger of consolidation in which any individual or group of the shareholders of
the Company immediately prior to such merger or consolidation are the beneficial
owners of more than 50% of the outstanding shares of the common stock of the
surviving corporation immediately after such merger or consolidation, or
(ii) the acquisition by any individual or group of beneficial ownership of more
than 50% of the outstanding shares of Company common stock.

For purposes of this Agreement, “Cause” shall mean:

(i) The conviction of, plea of nolo contendere, or entry of judgment against the
Officer by a civil or criminal court of competent jurisdiction of a felony or
first degree misdemeanor, or any other offense or wrongdoing involving
dishonesty, embezzlement, fraud, misappropriation of funds, any act of moral
turpitude or dishonesty;

(ii) The finding by a court of competent jurisdiction in a criminal or civil
action or by the U.S. Securities and Exchange Commission or state blue sky
agency in an administrative proceeding that the Officer has violated any federal
or state securities law;



--------------------------------------------------------------------------------

(iii) If the Officer shall fail or refuse to comply with the obligations
required of Officer or the duties assigned to the Officer from time to time, or
comply with the policies of the Company or the Bank established from time to
time;

(iv) If the Officer shall have engaged in conduct involving fraud, deceit,
personal dishonesty, or breach of fiduciary duty, or any other conduct, which in
any such case has adversely affected, or may adversely affect, the business or
reputation of the Company or the Bank;

(v) If the Officer shall have violated any banking law or regulation, memorandum
of understanding, cease and desist order, or other agreement with any banking
agency having jurisdiction over the Bank;

(vi) If the Officer shall have become subject to continuing intemperance in the
use of alcohol or drugs which has adversely affected, or may adversely affect,
the business or reputation of the Company or the Bank, or has been convicted of
a crime involving moral turpitude;

(vii) If the Officer shall have filed, or had filed against the Officer, any
petition under the federal bankruptcy laws or any state insolvency laws;

(viii) The unauthorized disclosure by the Officer of confidential information
(i.e., information that is confidential or proprietary in nature as determined
by the Bank) concerning the Company, the Bank or any of their respective
affiliates or subsidiaries, unless such disclosure was required by an order of a
court having jurisdiction over the subject matter or a summons, subpoena or
order in the nature thereof of any legislative body (including any committee
thereof) or any governmental or administrative agency; or

(ix) The performance of services by the Officer, other than in the course of
properly carrying out the Officer’s duties related to the Officer’s executive
position with the Bank, for any other corporation or person that competes with
the Bank while the Officer is employed by the Company or the Bank.

2. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective personal representatives,
heirs, beneficiaries, successors and permitted assigns.

3. Complete Agreement; Modification. This Agreement constitutes the complete
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes any prior written or oral agreements between them with respect to
the subject matter hereof. There are no representations, agreements,
arrangements or understandings, oral or written, between the parties hereto
relating to the subject matter hereof which are not fully expressed herein. This
Agreement may not be amended or modified except by a written instrument executed
by the parties hereto.

4. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida. Sole and exclusive venue for
any action arising out of this Agreement shall be a state or federal court
situated in Hillsboro County, Florida and



--------------------------------------------------------------------------------

by the execution of this Agreement the parties hereby agree to the personal
jurisdiction of such court.

5. Further Actions. Each party to this Agreement shall take such further actions
to execute, file, record, publish and deliver such additional certificates,
instruments, agreements and other documents as the other party may, from time to
time, reasonably request, in order to effectuate the purposes and intent of this
Agreement.

6. Waiver. No waiver of any breach of any term or condition of this Agreement
shall be deemed to be a waiver of any subsequent breach of any term or condition
of a like or different nature.

7. Severability. If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not, if possible,
affect the validity or enforceability of any other provision of this Agreement,
and this Agreement, if possible, shall be construed and enforced in all respects
as if such invalid or unenforceable provision had not been contained herein.

8. Captions. The captions used herein are inserted only as a matter of
convenience and are not to be used in the interpretation of any provision
hereof.

9. Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and sufficient if delivered personally or sent by
first class or registered or certified mail, postage prepaid, telegram or telex,
or other facsimile transmission addressed as follows:

 

If to the Bank,

  

then to: Sunshine Bank

   102 W. Baker Street   

Plant City, Florida 33564

Attention: President and Chief Executive Officer

 

If to Officer, then to the address set forth on the signature page to this
Agreement.

Any notice hereunder shall be deemed delivered (i) when placed in the mails so
addressed (or to such other address as any party hereto shall advise the other
in writing), with postage prepaid; (ii) when actually delivered to the
appropriate address if sent by courier or by hand; and (iii) when transmitted
with electronic acknowledgment of receipt if sent by telecopier.

10. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall only constitute one
instrument.

11. Code Section 409A.

(a) Notwithstanding anything is this Agreement to the contrary, any benefits
payable by the Bank to the Officer which constitute a “deferral of compensation”
as that term is defined in Treasury Regulations Section 1.409A-l (b), and which
are payable by reason of the Officer’s termination, shall not be payable unless
the Officer’s termination of employment



--------------------------------------------------------------------------------

qualifies as a “separation of service” as that term is defined in Treasury
Regulations Section 1.409A-l (h) (“Separation from Service”).

(b)(1) Notwithstanding anything in this Agreement to the contrary, if the
Officer is considered a Specified Employee (as defined below), any benefit
distributions which would otherwise be made to the Officer due to a Separation
from Service which are limited under Code Section 409A because the Officer is a
Specified Employee, shall not be made during the first six months following
Separation from Service. Rather, any distribution which would otherwise be paid
to the Officer during such period shall be accumulated and paid to the Officer
in a lump sum on the first day of the seventh month following the Separation
from Service. All subsequent distributions shall be paid in the manner specified
in this Agreement.

(2) For purposes of this Agreement, the term “Specified Employee” means an
employee who at the time of termination of employment is a key employee of the
Bank, if any stock of the Bank (or the Company) is publicly traded on an
established securities market or otherwise. For purposes of this Agreement, an
employee is a key employee if the employee meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5) at any time during the
12-month period ending on December 31 (the “identification period”). If the
employee is a key employee during an identification period, the employee is
treated as a key employee for purposes of this Agreement during the twelve-month
period that begins on the first day of April following the close of the
identification period.

(c) This Agreement shall be interpreted and administered consistent with Code
Section 409A.

12. Regulatory Actions; Clawback Requirements. The following provisions shall be
applicable to the parties:

(a) If the Officer is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs pursuant to notice served
under Section 8(e)(3) or Section 8(g)(1) of the Federal Deposit Insurance Act
(“FDIA”) (12 U.S.C. 1818(e)(3) and 1818(g)(1)), the Bank’s obligations under
this Agreement shall be suspended as of the date of suspension, unless stayed by
appropriate proceedings. If the charges and the notice are dismissed, the Bank
may, in its discretion: (i) pay the Officer all or part of the compensation
withheld while its obligations under this Agreement were suspended and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.

(b) If the Officer is removed from office and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) or Section 8(g)(1) of the FDIA, all obligations of the Bank
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Officer and the Bank as of the date of termination shall
not be affected.

(c) If the Bank is in default, as defined in Section 3(x)(1) of the FDIA, all
obligations under this Agreement shall terminate as of the date of such default,
but vested rights of the Officer and the Bank as of the date of termination
shall not be affected.



--------------------------------------------------------------------------------

(d) Notwithstanding any other provision of this Agreement to the contrary, any
amounts paid or payable under the FDIA to the Officer pursuant to this
Agreement, or otherwise, are subject to and conditioned upon their compliance
with Sections 18(k) and 32(a) of the FDIA and Part 359 of the FDIC’s rules and
regulations, and any regulations promulgated under the FDIA.

(e) This Agreement shall be subject to applicable federal and state law
regarding clawback of executive compensation. In the event that, during the term
of this Agreement, clawback regulations are promulgated by any state or federal
agency with regulatory authority over the Bank, Officer and the Bank agree to
negotiate in good faith an amendment incorporating a clawback provision into
this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SUNSHINE BANK By:   /s/ Andrew S. Samuel Name:   Andrew S. Samuel As Its:  
President and Chief Executive Officer

 

“OFFICER” /s/ Jane B. Tompkins Jane B. Tompkins

 